Exhibit 10.13a

 

 

ESTĒE

 

LAUDER

 

C O M P A N I E S

 

[Date]

 

[Name]

[Title]

[Company]

[Address]

[Address]

 

RE:                       Stock Unit Account Deferral Agreement

 

Dear [  ]:

 

You have elected to defer receipt of certain amounts which will otherwise become
payable to you by The Estée Lauder Companies Inc. (the “Company”) in connection
with your service on the Board of Directors of the Company and one or more
Committees of that Board and requested that such deferrals be measured by
reference to the Company’s Class A Common Stock.  This letter (the “Agreement”)
sets forth the terms of the deferral facility.  A copy of your deferral election
is attached hereto and forms a part of this Agreement.

 

1.             This Agreement shall cover all fees otherwise payable by the
Company in connection with your service on the Company’s Board and any
Committees of the Board during the terms of this Agreement (the “Deferred
Payments”).  This Agreement shall not cover, and your Deferred Payments shall
not include, stock-based compensation paid or payable to you (plus the
reimbursement for taxes related to the grant of 2,000 shares to you) or
reimbursement for expenses incurred in connection with your Company activities.

 

2.             The Company shall establish a notional Stock Unit Account in your
name, and shall credit to such Account that number of units equal to (a) the
amount of a Deferred Payment otherwise payable to you in cash divided by (b) the
closing price per share of the Class A Common Stock on the New York Stock
Exchange the date such payment would have been made had it not been deferred. 
Until full payment has been made to you in accordance with paragraph 3 or 4, on
each date that a dividend is paid on the Class A Common Stock, the Company shall

 

--------------------------------------------------------------------------------


 

credit to the Stock Unit Account a number of units equal to (x) the aggregate
dividend payable on a number of shares equal to the number of units credited to
the Stock Unit Account as of such payment date divided by (y) the closing price
per share of the Class A Common Stock on the New York Stock Exchange on such
dividend payment date.

 

3.             Subject to the terms of paragraph 4, below, the units credited to
your Stock Unit Account shall be paid in a lump sum in cash on the first
business day of the calendar year next following your last day of service for
the Company.  The value of each unit shall be equal to the average closing price
of the Class A Common Stock on the New York Stock Exchange for the 20 trading
days preceding the payment date.  If payout of the Stock Unit Account shall be
made after a record date for dividends on the Class A Common Stock but before
the payment date for such dividend, then the dividend equivalent amount that
would have been credited to the Stock Unit Account shall be paid to you in cash
on the dividend payment date.

 

4.             In the event of your death prior to the payment to you of all of
the units then credited to your Stock Unit Account, all such remaining amounts
shall be paid to your executor or administrator within ninety (90) days after
the date of your death.  For purposes of this paragraph, the units credited to
your Stock Unit Account shall be valued and dividend equivalents shall be
handled, as provided in paragraph 3 above.

 

5.             This Agreement shall continue in full force and effect unless it
shall be terminated with respect to future deferrals, by you or by the Company,
by either party giving written notice of such termination.  If such notice is
given, termination shall be effective as of the first January 1 that occurs more
than ninety (90) days after the date of such notice. Notwithstanding the giving
of such notice, amounts deferred prior to the effective date of termination
shall be paid at the time and in the manner set forth in paragraph 3 or 4 above.

 

6.             If any changes or adjustments are made to the outstanding Class A
Common Stock, then corresponding adjustments shall be made to the units in the
Stock Unit Account as if the units were governed by the Company’s Amended and
Restated Non-Employee Director Share Incentive Plan or as authorized by the
Board of Directors of the Company.

 

7.             Nothing in this Agreement shall be deemed to create a trust or
segregated asset account of any nature, and no money or other thing of value
shall be separately held by the Company in connection with its obligation to
make Deferred Payments hereunder.  The attempt by any person to anticipate,
hypothecate or otherwise receive value in

 

--------------------------------------------------------------------------------


 

respect of such obligation prior to the date scheduled for the payment of
Deferred Payments under the terms of this Agreement shall be null and void and
of no force or effect.

 

--------------------------------------------------------------------------------


 

Please indicate your acknowledgment of and agreement to all of the foregoing by
signing below and returning this Agreement to the Company as indicated in the
attached materials.

 

 

Very truly yours,

 

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

 

 

By:

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

To:

[DIRECTOR NAME]

ESTĒE

LAUDER

C O M P A N I E S

 

 

From:

[NAME]

 

 

Re:

Election Form – Director Compensation Deferral

 

 

Date:

[XXX]

 

 

You have the ability to elect to defer the receipt of your annual cash retainers
for your Board and Committee service (“Board Fees”) into either (a) a stock unit
account, which includes dividend credits or (b) an interest-bearing cash
account.  In each case, all deferred amounts would be paid out to you in a lump
sum in cash as of the first business day of the calendar year following the date
on which all your services for the Company terminate.

 

Please check the appropriate box below regarding your deferral decision and sign
and date this form. If you choose to defer your Board Fees, please also sign and
date the appropriate deferral agreement that will form a part of this election
form.  Please note that your election to defer your Board Fees will remain in
effect until terminated in accordance with the terms of the deferral agreement.

Please return this form and any applicable agreements via email to [Legal
Department, Name] by [DATE].  Please also mail the original(s) to:

 

[NAME] - Legal Department, The Estée Lauder Companies Inc.

767 Fifth Avenue, New York, NY  10153

 

Please keep a copy for your records as well.  Please check one of the choices
below to make your deferral election:

 

/____/ I hereby elect to defer payment of all my Board Fees into a Stock-Unit
Account (please also sign and date the enclosed “Stock Unit Account Deferral
Agreement”)

 

/____/ I hereby elect to defer payment of all my Board Fees into an
Interest-Bearing Cash Account (please sign and date the enclosed
“Interest-bearing Cash Account Deferral Agreement”)

 

/____/ Do not defer my Board Fees

 

 

 

 

 

 

[Name]

[Date]

 

 

Enclosures

 

--------------------------------------------------------------------------------